Order, Supreme Court, New York County (Stephen Crane, J.), entered on or about April 10, 1995, which denied defendant’s motion for summary judgment, unanimously reversed, on the law, without costs, defendant’s motion granted, and the complaint is dismissed. The Clerk is directed to enter judgment dismissing the complaint in this action.
Inasmuch as defendant submitted unrefuted evidence demonstrating that the alleged damage to plaintiff’s property did not exceed the $2,500 policy deductible, defendant’s motion for summary judgment should have been granted. That evidence included the adjuster’s personal inspection of the property, and his assertion that plaintiff’s manager at the premises told him that he was unaware of any damage. Plaintiffs assertion that the repairs cost in excess of $130,000 was wholly conclusory, and unsupported by any repair receipts (see, Capelin Assocs. v Globe Mfg. Corp., 34 NY2d 338, 342). Thus, plaintiff has failed to raise any triable issue with regard to damages. Concur— Ellerin, J. P., Wallach, Nardelli, Tom and Mazzarelli, JJ.